Citation Nr: 1722304	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  04-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to an initial disability rating greater than 20 percent for pleurisy of the right lung associated with service-connected residuals of a right spontaneous pneumothorax (pleurisy). 

3.  Entitlement to an initial compensable disability rating prior to August 29, 2013, and a disability rating greater than 10 percent from August 29, 2013, for right rib surgery scars associated with spontaneous pneumothorax (scars).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1980 to May 1983 and from May 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) and of the Appeals Management Center (AMC).  The appeal regarding service connection for left ear hearing loss stems from a June 2009 rating decision that denied entitlement to the same.  The appeal for an increased initial rating for pleurisy stems from a July 2012 rating decision that effectuated the Board's July 2012 grant of service connection for pleurisy and assigned an initial rating for the same.  

In April 2015, the Board remanded the matters regarding service connection for left ear hearing loss and an increased rating for pleurisy for further development, and the matters are again before the Board for further appellate proceedings. 

The Board notes that the appeal for entitlement to service connection for right ear hearing loss was resolved in full in a September 2015 rating decision.  The Veteran received notice of this determination and a copy of his appellate rights in a September 2015 notice letter. 

Regarding the matter of entitlement to increased initial rating for the right rib scars, the Board notes that in a September 2010 rating decision, the RO, in relevant part, granted entitlement to service connection for scar tissue of the right rib and assigned an initial disability rating.  The Veteran submitted a notice of disagreement against the assigned initial disability rating, and the RO issued a statement of the case as to this matter in June 2011.  In a July 2012 decision, the Board noted in its Introduction that at that time this matter was not on appeal and was not before the Board because a substantive appeal as to this matter was not associated with the claims file.  However, on further review, the Board finds a July 2011 VA Form 9 associated with the claims file; therefore, the matter of entitlement to an increased initial rating for right rib scars is on appeal and are before the Board.  The Board also notes that the RO has considered the evidence of record in the first instance and adjudicated this matter, such as in the July 2016 statement of the case.  (The Board also notes that the remaining issues regarding entitlement to service connection for other disabilities that were addressed in the June 2011 statement of the case have been resolved in full, were adjudicated in the Board's April 2015 decision, or are currently on appeal before the Board at this time.)

In September 2009, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A copy of the hearing transcript is associated with the claims file.  In April 2012, the Veteran was informed that the Veterans Law Judge who had conducted the September 2009 Board hearing had retired, and he therefore, had a right to request an additional hearing before a different Veterans Law Judge.  In May 2012, the Veteran responded indicating that he did not want an additional Board hearing.  In contrast, in both the July 2011 and March 2013 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing.  However, in September 2014, the Veteran submitted correspondence in which he indicated he wished to withdraw his request for a hearing and requested his case be forwarded for appellate consideration.  As the Veteran did not subsequently request a new hearing, to include after receipt of the Board's explanation regarding this matter in the April 2015 Board decision and remand, the prior hearing request is deemed withdrawn with regard to the issues on appeal, listed above.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that there was no permanent increase in disability of the Veteran's preexisting left ear hearing loss disability beyond the natural progress of this disability during the Veteran's first period of active service.

2.  During the entire appeal period, the Veteran's pleurisy of the right lung is manifested by right chest wall pain that mildly limits pulmonary function; however, empyema is not shown, and pulmonary function impairment of at least FEV-1 of 56- to 70-percent predicted, or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted, is not shown to be attributable to pleurisy.

3.  During the entire appeal period, the Veteran's right rib scars are manifested by three painful scars that mildly limit pulmonary function and that are at most 0.5cm. x 3.5cm., 0.5cm. x 2.8cm., and 0.5cm. x 3cm.; but, scars that affect an area exceeding 6 square inches (39 sq. cm), or unstable scar, is not shown; and, pulmonary function impairment of at least FEV-1 of 56- to 70-percent predicted, or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted, is not shown to be attributable to scar pain.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ear hearing loss disability are met.  38 U.S.C.A. §§ 1111, 1110, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385(2016).

2.  For the entire period on appeal, the criteria for a disability rating greater than 20 percent for pleurisy of the right lung have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, Diagnostic Code 6845 (2016).

3.  For the entire appeal period, the criteria for an increased initial disability rating of 20 percent for right rib scars are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.97, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the issue of entitlement to service connection for left ear hearing loss, the Board is granting the issue on appeal, and therefore any error as to the duties to notify and assist or with regard to the AOJ's compliance with the Board's prior remand is not prejudicial to the Veteran and is harmless error.  

Compliance with Board Remand

Regarding the issue of entitlement to increased rating for pleurisy of the right lung, in April 2015, the Board remanded the issue and directed the AOJ to afford the Veteran a VA examination regarding the nature and severity of the Veteran's right lung pleurisy.  The Veteran was scheduled for a VA examination in June 2015;  however, the Veteran declined a medical examination.  For the reasons discussed below, no further action was required of VA under 38 C.F.R. § 3.655 (2016).  Further, the purpose of this remand directive, to provide the Veteran an opportunity to be examined to obtain information to substantiate his appeal for increased compensation for pleurisy, has been satisfied.  The Board also directed the AOJ to obtain VA treatment records, and the AOJ did so.  The Veteran's claim was readjudicated in a September 2015 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Regarding the appeals for increased rating for pleurisy and the scars, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because entitlement to service connection for pleurisy of the right lung and for scars has been granted and an effective date and initial rating have been assigned for each disability, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claims is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Additionally, the Veteran was afforded VA examinations regarding his right lung disability, to include pleurisy, in December 2002, June 2003, March 2005, August 2008, December 2009, and April 2010.  The examiners each conducted examinations and together provided sufficient information regarding the Veteran's service-connected pleurisy manifestations such that the Board can render an informed determination.  Further, as noted above, the Veteran was scheduled for a VA examination regarding the nature and severity of his lung pleurisy in June 2015, but he declined examination.  Under 38 C.F.R. § 3.655, when a Veteran fails to report for a requested medical examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, because the issue on appeal is for entitlement to an increased initial rating for pleurisy, the Board will adjudicate the issue of entitlement to increased rating for this disability based on the evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (holding that a claim for an increased initial rating is still part of the original compensation claim for purposes of applying 38 C.F.R. § 3.655).  The Veteran has not provided any statement indicating any intention to cooperate with testing in the future.  Therefore, as the Veteran has refused to undergo examination regarding pleurisy, the Board finds that there is no duty to provide an additional examination to determine the nature and severity of pleurisy to help the Veteran substantiate his appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not a one-way street).  The Board finds that the above-noted examinations in conjunction with the other evidence of record are adequate for purposes of rating the Veteran's service-connected pleurisy.  
 
Additionally, the Veteran was afforded a VA examination regarding his scars in September 2010.   The examiner conducted an examination and provided sufficient information regarding the Veteran's service-connected scarring manifestations such that the Board can render an informed determination.  The Board finds that the examination, when considered in conjunction with the other evidence of record, are adequate for rating purposes.  

Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).   Generally, a Veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  

If a claimed disability is found to have preexisted service because it was noted on the entrance examination, the Veteran can only bring a claim for aggravation of that disability, not for service connection for the disability itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Here, the Veteran contends, such as in his July 2008, November 2009, and December 2009 statements, that he has bilateral hearing loss that is related to in-service exposure to acoustic trauma due to his duties and responsibilities as a plane captain while serving aboard aircraft carriers in the United States Navy.  Additionally, the Veteran reports, such as in the June 2008 statement and August 2008 statement, that he was exposed to aircraft noise as he worked in close proximity to flight deck operations.  

The Veteran served on active duty in the U.S. Navy from May 1980 to May 1983 and from May 1984 to November 1987.  The Veteran's service treatment records contain audiological examinations only upon service entrance in May 1980, and transfer to the United States Naval Reserve in May 1983.  There are no audiological examinations for the Veteran's second period of active service.  Here, the Veteran's entrance examination in May 1980 into his first period of active service showed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
30
45
30
LEFT
5
15
30
25
20

Under "Summary of Defects and Diagnoses" on the May 1980 entry examination, the in-service medical professional noted "hearing deficit."  Thus, the Veteran's left ear hearing loss disability is was noted on entry into the Veteran's first period of active duty and therefore preexisted the relevant period of active service, and the Veteran can only bring a claim for a left ear hearing loss disability based on aggravation. 

Here, the Veteran reported that he noticed hearing loss in service.  The Veteran is competent to report his in-service symptoms, and the Board finds that this report is credible.  Further, the May 1983 audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
50
50
LEFT
30
15
40
30
25

The May 1984 audiogram, as compared to the May 1980 audiogram, shows a measured worsening of the left ear puretone thresholds in service.  Thus, the Veteran has shown evidence of symptomatic manifestations of hearing loss in service and a measured worsening of left ear hearing is shown, and the presumption of aggravation attaches. 

The burden thus shifts to VA to establish a lack of aggravation. Here, the Board finds that the evidence does not clearly and unmistakably show that the measured increase in the Veteran's left ear hearing loss disability in service was not lasting and permanent or that the Veteran's preexisting left ear hearing loss disability was not permanently aggravated beyond the natural progress of the disability during the Veteran's first period of active service.  

As noted by the Board in the April 2015 remand, the April 2009 VA audiological examination did not provide rationale to support the opinion that the Veteran's left ear hearing loss was not aggravated in service and is therefore inadequate.  VA therefore obtained a VA medical opinion in May 2015.  The May 2015 VA examiner was asked to opine as to whether it is clear and unmistakable that there was an increase in severity of the preexisting left ear hearing loss beyond the natural progress of this disease.  The May 2015 VA examiner responded, "There was no significant increase in the preexisting hearing loss in the left ear.  This is clear and unmistakable from a comparison of the tests cited above."  The examiner then goes on to explain that if hearing does not recover completely from a temporary threshold shift that occurred after exposure to impulse sounds, then a permanent hearing loss exists.  

Given that the Veteran's left ear hearing loss is shown to have shifted up in the May 1983 audiogram, as compared to the Veteran's entrance examination, and given the May 2015 VA examiner's above opinion and his rationale regarding the identification of a permanent loss of hearing due to noise exposure, the Board finds that the evidence is debatable as to whether the Veteran's preexisting left ear hearing loss was permanently worsened beyond the natural progress during his first period of active duty.  Thus, clear and unmistakable evidence to rebut the presumption of aggravation is not shown, and a lasting worsening of the left ear hearing loss disability, or an increase in severity that existed at the time of separation from the first period of active service and still exists currently, is shown.  The Board concludes that the Veteran's preexisting left ear hearing loss was aggravated in service and that service connection for this disability is warranted. 


Rating Principles

The Veteran contends that his service-connected pleurisy and his service-connected scars are more severe than the disability ratings currently assigned, and asserts that increased ratings are warranted for each.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence does not show that staged ratings are warranted for either disability on appeal. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Initial Ratings for Pleurisy and Scars

The Veteran's service-connected pleurisy associated with spontaneous pneumothorax is currently rated by analogy as 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.73, Diagnostic Code (DC) 6799-5302.  The Veteran's scars associated with spontaneous pneumothorax are currently rated as noncompensable prior to August 29, 2013, and as 10 percent disabling from August 20, 2013, under 38 C.F.R. § 4.118, DC 7804.  The Veteran contends that these ratings do not accurately depict the severity of his disabilities.  

Under the General Rating Formula for Restrictive Lung Diseases (General Formula), the service-connected pleurisy should be rated based on pulmonary function testing results, or pleurisy is rated under the "primary disorder."  Under the General Formula, when rating based on pulmonary function impairment, a 10 percent rating is warranted for FEV-1 of 71-to 80-percent predicted; or, FEV-1/FVC of 71 to 80 percent; or, DLCO (SB) 66- to 80- percent predicted. A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted. A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent evaluation is assigned when FEV-1 is less than 40 percent of predicted value, or the ratio of FEV-1 to FVC is less than 40 percent, or; DLCO (SB) is less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pumonale (right heart failure), or; right ventricular hypertrophy, or ; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 38 C.F.R. § 4.97.  The General Rating Formula for Restrictive Lung Diseases applies to all restrictive lung diseases (Diagnostic Codes 6840 through 6845), including pneumothorax, which is rated under Diagnostic Code 6843, and chronic pleural effusion [pleurisy], which is rated under 6845.  The Board notes that the relevant diagnostic codes pertaining to restrictive lung diseases were not amended in the May 2006 revisions to 38 C.F.R. § 4.97.    

The Veteran is separately service-connected for spontaneous pneumothorax, and a matter regarding spontaneous pneumothorax is not on appeal and is not before the Board at this time.  As shown in the July 1989 rating decision that granted service connection for spontaneous pneumothorax, the RO granted service connection and assigned an initial rating of 10 percent for the Veteran's spontaneous pneumothorax based on the Veteran's level of severity of pulmonary function impairment and pursuant to pulmonary function testing.  In the August 2003 rating decision, the AOJ's determination that the Veteran's spontaneous pneumothorax should be rated 30 percent disabling was based specifically on application of the Veteran's pulmonary function test results to the General Formula criteria.  The Board also notes that in subsequent decisions, VA has considered the Veteran's reported subjective respiratory symptoms during this appeal period when rendering evaluations for the Veteran's spontaneous pneumothorax.  For example, the Board's February 2010 decision assigned an evaluation for residuals of spontaneous pneumothorax expressly based on the Veteran's pulmonary function testing results and on the Veteran's reports of difficulty with respiration, and the Board rendered an evaluation using the General Rating Formula.  The Board also notes that the Veteran is service-connected for right middle lung nodule, rated as noncompensable.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  When rating manifestations of a service-connected disability by analogy, such manifestations must be rated by analogy under a closely related disability with similar anatomical localization and symptomatology.  38 C.F.R. § 4.20. The basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  In other words, ratings are assigned based on functional impairment.  38 C.F.R. § 4.10.  

Here, as reflected in the July 2012 rating decision, the AOJ rated the Veteran's pleurisy under DC 5302.  The July 2012 rating decision noted that it assigned this diagnostic code based on the Board's July 2012 decision, which granted service connection for pleurisy and noted that the April 2010 VA examiner opined that pleurisy is defined as pain in the chest wall secondary to inflammation of the lung lining.  Based on this finding of chest pain, the AOJ assigned an initial rating by analogy for pleurisy under DC 5302.  DC 5302 rates a disability based on the level of impairment of function of the muscle groups of the arm and shoulder.    The Board finds no medical evidence or lay argument to show that muscle impairment of the arm and shoulder can be attributed to the Veteran's pleurisy of the right lung.  Indeed, as discussed below, the evidence shows that the Veteran's primary disability is functional impairment of the lung due to pain, and that symptoms that are attributable to the Veteran's service-connected pleurisy includes mild pulmonary function impairment due to his pain.  Under 38 C.F.R. § 4.20, conjectural analogies will be avoided, as well as analogies that are not fully supported by clinical and laboratory findings.  The evidence does not suggest that the manifestations of the Veteran's pleurisy are similar in anatomical localization or symptomatology, nor is a lung disease such as pleurisy closely related to a muscle group disability of the arm and shoulder.  DC 6845 expressly contemplates the diagnosis of pleurisy and contemplates the functional impairments resulting from the Veteran's pleurisy and the criteria of DC 6845 may be considered in determining whether an increased rating may be assigned.  

In a December 2002 VA examination regarding a claim for increase for spontaneous pneumothorax, the examiner noted that objectively the Veteran's lungs are clear and breathing nonlabored.  After pulmonary function testing, out of FEV-1 or FEV-1/FVC testing, impairment was at worse shown on FEV-1, which was at worst 50 percent predicted.

In a May 2003 VA primary care note, the Veteran noted right chest pain.  On physical examination in May 2003, the Veteran's respiratory lung sounds were clear, with a few wheezes.  The Veteran was assessed with right chest wall pain.   A May 2003 radiological study of the chest showed bilateral apical, pleural, and parenchymal scarring with subpleural bleb formation.   

In a June 2003 VA examination, the Veteran reported shortness of breath and a 30 year history of smoking up to one packs of cigarettes per day and continues to smoke.  The physical examination showed satisfactory ventilation with some basilar cracks.  The examiner noted that the Veteran's did not appear to have good incentive to breathe deeply when asked to.  The examiner noted the May 2003 radiology study of the chest.  In a July 2003 VA examination addendum after pulmonary function testing, out of FEV-1 or FEV-1/FVC testing, impairment was at worse shown on FEV-1, which was at worst 61.6 percent predicted.  DLCO (SB) was shown to be 45 percent predicted, with poor effort on DLCO twice due to gagging.  

In an October 2004 statement, the Veteran reported difficulty inhaling and exhaling.  He also essentially alleged that a 100 percent rating for pleurisy is warranted for his alleged pleurisy with empyema.  

In an August 2004 VA primary care note, the Veteran reported that he cannot take a deep breath without pain.  The objective examination showed that the Veteran's lungs were clear but with pain with full inspiration.  

In a March 2005 VA examination, the Veteran reported that he has pain in the chest.  He also reported occasional wheeziness.  He reported coughing up grayish mucus in the morning.  The examiner noted a one-inch, well-healed scar that is not adherent to underlying tissue.  The chest x-ray showed a nodule without any other acute changes.  The examiner stated that  the Veteran's complaints of shortness of breath most likely represents chronic obstructive pulmonary disease (COPD) that is not related to his spontaneous pneumothorax and is more likely related to his tobacco use.  After pulmonary function testing, out of FEV-1 or FEV-1/FVC testing, impairment was at worse shown on FEV-1, which was at worst 57 percent predicted.  DLCO (SB) was shown to be 41.3 percent predicted.    

A May 2005 VA primary care note assessed the Veteran with chest pain secondary to pleural fibrosis.  

In a May 2005 VA pulmonary note addendum, the VA physician reviewed the March 2005 chest x-ray and confirmed that it showed a nodule and noted no other findings.  In a November 2006 VA primary care note, the physical examination showed that the Veteran's lungs were clear.  

In a June 2008 statement, the Veteran reported asthmatic type attacks and "breathing spells" more than twice weekly.  He also reported pain in his lungs on exertion.  

In an August 2008 VA examination, the Veteran reported pain in the chest when breathing, dizziness and vomiting, shortness of breath, coughing, and "hacking."  He also essentially reported that his symptoms cause night time awakenings 3-4 times per week. The Veteran also reported a painful scar on the right lower costal area pain that is well controlled with Vicodin, after many years of uncontrolled pain.   The VA examiner performed a respiratory examination and diagnostic testing.  The assessment was "spontaneous pneumothorax in the service with thoracotomy and pain to chest wall that limits his ability to breath either in or out without pain."  The examiner stated that his coughing at time and increasing shortness of breath are more likely caused by the Veteran's diagnosis of chronic bronchitis, and not likely due to the Veteran's history of pneumothorax and thoracotomy.  The chest x-ray showed scarring in the lung, and no empyema was noted.  The Veteran declined pulmonary function testing. 

In a January 2009 VA pulmonary consult, it was noted that the Veteran's December 2008 chest CT showed a nodule and "emphysematous changes, more prominent in the upper lobes."  The Veteran was assessed with history of COPD and lung nodule.  The physician noted the Veteran's current COPD.  

In a January 2009 VA pulmonary note, following up after a PET scan, the Veteran reported cough and phlegm and wheezing on a regular basis.  The assessment was worsening of symptoms attributed to COPD. 

In a November 2009 Form 9, the Veteran reported that he has dyspnea on exertion and asthmatic like attacks. 

On VA examination in December 2009, the Veteran reported that he has always had right sided chest pain associated with shortness of breath.  He reported asthmatic like attacks and worsening shortness of breath.  He reported that he has morning smoker's cough, and wheezes.  The assessment was lung nodule, chronic right-sided chest pain, and COPD.  

In a December 2009 statement, the Veteran reported chronic scar pain and that his lung "pulls this tissue."  In a December 2009 Report of General Information, the Veteran reported that he has an external scar, but the internal scar in the right lung and cavity wall is the one that causes him pain. 

On VA examination in September 2010 for scarring, the examiner noted three separate surgical scars on the Veteran's trunk.  The scars were measured at: 0.5cm. x 3.5cm., 0.5cm. x 2.8cm., and 0.5cm. x 3cm.  The September 2010 VA examiner noted that the Veteran's scars are not painful with palpation, and there is no skin breakdown over each scar.  The Veteran reported pain, and reported that it is not the scar itself that it is tender, but that it is tender internally.  He did report, however, that he feels increased pulling and discomfort when he is tired, and he treats his pain with Vicodin.  

In an April 2010 VA examination, the examiner noted the Veteran's reported history of breathing spells, asthma-like attacks, and wheezing and shortness of breath.  The Veteran reported pain and fatigue due to dyspnea and exertion.  The examiner diagnosed the Veteran with pleurisy.  The VA examiner stated that pleurisy is "pain in the chest wall secondary to inflammation of the lung lining, also known as pleuritis."  The examiner opined that there is an indication of ongoing pleurisy in this Veteran.  The examiner acknowledged that the Veteran reports asthma-like symptoms and opined that the Veteran has mild obstructive disease per pulmonary function test.  However, the examiner stated that this obstructive disease is secondary to emphysema and COPD and tobacco use, and that this obstructive disease is not a residual from pneumothorax.  The examiner stated that the Veteran's right thoracic chest pain is likely pleuritis in origin.  He noted that the residual pain causes mild dyspnea on exertion in addition to his asthma-like wheezing.  The examiner noted that the Veteran's chest pain may be impairing the Veteran for deep inspiration and therefore impairing his ventilation.  The examiner opined, "This impairment [due to chest wall pain] would likely be mild and is only likely to impair the Veteran for very strenuous recreation sports, activity, and work."  The examiner notes the Veteran's dyspnea on exertion, but opined that the contribution from any chest pain would likely be "minimal, less than 50 percent, while aggravation from COPD, emphysema, and/or asthma likely contribute greater than 50 percent toward the Veteran's dyspnea on exertion or any functional respiratory limitations."  In a July 2010 VA medical opinion, the examiner confirmed the Veteran's history of pleurisy.  In a December 2011 VA medical opinion, the examiner noted that the medical history shows that the Veteran's pleurisy mildly limits strenuous activity.  

The Board acknowledges that the Veteran argues that all of his pulmonary functional impairment should be attributed to his pleurisy.  The Veteran is competent to attest to his symptoms, such as shortness of breath and pain, and his observations, such as using inhalers to treat his symptoms during the entire appeal period.  The Board finds that these reports of symptoms and observations are credible.  However, the medical evidence during the appeal period shows that the Veteran has nonservice-connected respiratory disabilities such as COPD, emphysema, and bronchitis.  The Board notes that the Veteran has been denied entitlement to service connection for asthma, COPD, asbestosis, and a bilateral lung disability.  The identification of which symptoms may be attributed to each of the Veteran's respiratory diseases, the performance of pulmonary function testing, and the performance of testing and identification of empyema, are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contention that all of his respiratory symptoms, to include all of his pulmonary function impairment, can be attributed to his pleurisy and scarring, and his argument that he has empyema, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

On the other hand, on review, the medical evidence shows that it is possible to differentiate what respiratory symptoms are separately attributed to the Veteran's pleurisy, his right rib scarring, and to his nonservice-connected respiratory disorders.  The medical evidence shows that the Veteran's pleurisy is manifested by pain of the chest wall, which results in minimal pulmonary function impairment.  The medical evidence shows that the Veteran's scars are manifested by pain and minimal pulmonary function impairment.  The medical evidence shows that the remaining reported symptoms and functional impairment are due to nonservice-connected disorders, such as COPD or emphysema, or due to disability that is not on appeal.  The Veteran has also reported in multiple statements, to include on VA examination in April 2010, that he feels very ill and has vomited during testing due to the pulmonary function tests themselves.  There is no medical evidence to show that this apparent feeling of illness or vomiting is attributable to the scarring or pleurisy itself.  Therefore, the Board will consider the Veteran's symptoms of chest pain with minimal pulmonary function limitation in rendering an evaluation for pleurisy.  Also, the Board will consider the Veteran's symptoms of scar pain with minimal pulmonary function limitation in rendering an evaluation for scars.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Here, the medical evidence shows that the Veteran's pain of the chest wall due to pleurisy as well as scar pain cause mild pulmonary function impairment.  However, as noted above, the Veteran's spontaneous pneumothorax is also manifested by pulmonary function impairment, to include these aforementioned respiratory symptoms.  During the appeal period for pleurisy, the Veteran's spontaneous pneumothorax is assigned a 60 percent rating  prior to June 23, 2003, and a 30 percent rating from June 23, 2003, under DC 6843 and under the General Rating Formula.  The Board must avoid assigning separate evaluations for the same symptoms and manifestations under different diagnoses (also known as "pyramiding").  See 38 C.F.R. § 4.14.  As noted above, under the General Formula, a 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted.  A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) 40- to 55- percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

Regarding a rating for pleurisy:  Here, there is no medical evidence to show that the Veteran's pain due to pleurisy results in at least FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted; and, the medical evidence discussed above shows that the Veteran's pulmonary function impairment is attributed in major part (more than 50 percent) to his nonservice-connected COPD and emphysema.  Therefore, less than 50 percent of such impairment is attributable to pleurisy pain or scar pain.  Based on the above-discussed pulmonary function testing, therefore, the level of the Veteran's pulmonary function impairment attributable to pleurisy chest pain or scar pain is less than half of the FEV-1 of 50 percent predicted, and less than half of the DLCO (SB) of the 41.3 percent predicted.  Thus, the criteria for an increased evaluation for pleurisy based on pulmonary function testing are not warranted.  Further, to avoid pyramiding, Board will not assign an evaluation for pleurisy based on this minimal level of pulmonary function impairment.  The Board will evaluate the Veteran's pleurisy based on the primary disorder, as prescribed by the General Formula.  

As noted above, under the General Formula, Note (1), a 100-percent disability rating shall be assigned for pleurisy with empyema, with or without pneumocutaneous fistula, until resolved.  38 C.F.R. § 4.97.  Empyema is defined as "a pleural effusion containing pus."  Dorland's Illustrated Medical Dictionary p. 610 (32nd ed. 2012).  There is no competent evidence of empyema.  As discussed above, the Veteran declined a VA examination to determine whether he has empyema, and therefore the Board must rate the Veteran's pleurisy based on the evidence of record.  38 C.F.R. § 3.655.  Because empyema is not shown at any point during the appeal period, the criteria for a rating greater than 20 percent for pleurisy are not met or approximated DC 6845 and under the General Formula. The Board has considered the applicability of any other diagnostic codes and finds that no other diagnostic codes are applicable.  The currently assigned 20 percent rating for pleurisy contemplates the level of severity and symptoms of the Veteran's pleurisy.  Thus, an increased rating for pleurisy is not warranted.

Regarding the Veteran's right rib scars:  The Veteran's scars associated with spontaneous pneumothorax are currently rated as noncompensable prior to August 29, 2013, and as 10 percent disabling from August 20, 2013, under 38 C.F.R. § 4.118, DC 7804.  Per the September 2010 rating decision, the RO granted service connection for right rib surgery scars based on the September 2010 VA examiner's notation of three separate surgical scars on the Veteran's trunk, as discussed above.  The Veteran is competent to report his symptom of discomfort and "internal" scar pain, to include when he is tired.  

Based on the September 2010 VA examination and the above lay and medical reports of scarring that is painful, to include painful scar on the "inside" of the chest, the Board will resolve doubt in favor of the Veteran and finds that the evidence shows that the Veteran's service-connected scars associated with spontaneous pneumothorax are manifested by pain during the entire appeal period.  The Veteran's scars are appropriately rated under 38 C.F.R. § 4.118, DC 7804, as this code contemplates scarring and the manifestations of the Veteran's scarring.  The Board will also consider whether an increased rating for scars is warranted under DCs 7801, 7802, and 7805.  Board has considered the applicability of any other diagnostic codes and finds that no other diagnostic codes are applicable.   

DC 7801 pertains to deep and nonlinear scars not of the head, face, or neck, provides a 40 percent rating for an area or areas exceeding 144 square inches (929 sq. cm), a 30 percent rating for an area or areas exceeding 72 square inches (465 sq. cm), a 20 percent rating for an area or areas exceeding 12 square inches (77 sq. cm), and a 10 percent rating for area or areas exceeding 6 square inches (39 sq. cm). A deep scar is one associated with underlying soft tissue damage. Note (1).  38 C.F.R. § 4.118.  Here, a compensable evaluation under DC 7801 is not warranted, because the evidence does not show that the Veteran's service-connected scarring of the trunk area exceeds 6 square inches (39 sq. cm).

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, warrant a rating of 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Here, a compensable evaluation under DC 7802 is not warranted, because the evidence does not show that the Veteran's service-connected scarring of the trunk area affects an area of at least 144 square inches (929 sq. cm.).  

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.  Because the evidence during the appeal period shows three painful scars, the criteria for an increased rating of 20 percent have been met for the entire appeal period under DC 7804.  

Under DC 7805, disabling effects which have not been considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  As discussed above, the Veteran's scar pain can cause mild pulmonary functional impairment.  However, similar to the Veteran's pleurisy, there is no medical evidence to show that the Veteran's pain due to scarring results in at least FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, DLCO (SB) 56- to 65- percent predicted; and, the medical evidence discussed above shows that the Veteran's pulmonary function impairment is attributed in major part (more than 50 percent) to his nonservice-connected COPD and emphysema.  Therefore, less than 50 percent of such impairment is attributable to scar pain.  Based on the above-discussed pulmonary function testing, therefore, the level of the Veteran's pulmonary function impairment attributable to pleurisy chest pain or scar pain is less than half of the FEV-1 of 50 percent predicted, and less than half of the DLCO (SB) of the 41.3 percent predicted.  Thus, the criteria for an increased evaluation for scarring based on pulmonary function testing is not warranted.  Further, to avoid pyramiding, Board will not assign a separate evaluation for this minimal level of pulmonary function impairment due to scar under the General Formula. Therefore, a rating for scar pain under an appropriate diagnostic code for pulmonary impairment, pursuant to DC 7805, is not warranted.  The Board finds that the assignment of the 20 percent rating contemplates the Veteran's scarring disability picture and symptoms.  

At no point during the appeal period have the criteria for ratings greater than those discussed above been met or approximated for the disabilities on appeal.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board granted entitlement to TDIU in its April 2015 decision.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased rating on appeal, to include issue regarding any disability (e.g., sleep symptoms, right hip symptoms) that has not already been attributed to a service-connected or nonservice-connected disability, to include nonservice-connected disability that has been denied entitlement to service connection.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.

Entitlement to an initial disability rating greater than 20 percent for pleurisy of the right lung associated with service-connected residuals of a right spontaneous pneumothorax is denied. 

Entitlement to an increased initial disability rating of 20 percent for the entire appeal period for right rib surgery scars is granted, subject to the law and regulations governing the payment of monetary benefits.  





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


